Citation Nr: 1607809	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depression.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1987 to January 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  


REMAND

In a May 2008 rating decision, service connection was granted for major depression, to which a 50 percent disability rating was assigned, effective November 28, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  The Veteran timely appealed this decision arguing that his disorder was more severe than the disability rating reflected.  In a June 2010 supplemental statement of the case, the Veteran's disability rating for major depression was increased to 70 percent, effective November 28, 2006.  

The Veteran contends that his service-connected major depression is more severe that the currently assigned 70 percent disability rating and, as such, a higher rating is warranted.  The Board finds a remand is necessary to obtain outstanding private treatment records.  In this regard, the September 2015 VA examination report reflects that the Veteran was treated three times at Rochester General Hospital, the most recent time in 2014 when he was treated for suicidal ideation.  Additionally, the Veteran reported that he received treatment at Unity Health in Rochester, New York and treatment from Dr. T. in Illinois.  Records of the Veteran's reported treatment have not been associated with the electronic claims file.  VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On, remand the RO must obtain authorizations from the Veteran and request all outstanding private medical records.  The RO must also associate all outstanding VA medical records with the Veteran's claim file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his major depression.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must take all appropriate action, to include obtaining releases from the Veteran, necessary to obtain and associate with the record any outstanding medical records from the VAMC in Rochester, New York, to include any treatment for major depression completed since August 2015, as well as private medical records from Rochester General Hospital, Unity Health, and Dr. T. On remand the RO must attempt to obtain these records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

